IF the general issue be pleaded in an action of assumpsit against partners, the plaintiff must prove the partnership.The declarations of an agent, at the time of making a contract for his principal, may be proved to show the character in which the contract was made, but they are not evidence to prove the agency; nor are the agent’s declarations, made subsequently to the contract, admissible as evidence for any purpose. Paley on Agency, 207 (1).In an action against the principal for the price of goods bought for him by an agent, the delivery of the goods to the agent may be proved, without calling him as a witness, or accounting for his absence.A person whom a man puts in his place to transact his business of a particular kind, is a general agent; and such authority empowers the agent to bind the employer by all acts within the scope of his employment; and that power cannot be limited by any private order or direction, not known to the party dealing with the agent. Paley on Agency, 163.The agent of a company of persons engaged in digging for salt water, who has the general superintendence of their works, may contract debts in their name which will be binding upon them, for such articles as may be suitable for the boarding and clothing of the hands employed at the works. “The confessions of an agent are not evidence to bind his principal; nor is his subsequent account of a transaction to his principal, evidence. But his acts, within the scope of his powers, are obligatory upon Ms principal, and those acts may be proved in the same manner as if dono by the principal. The agent, acting within his authority, is substituted for the principal in every respect; and his statements, which form apart of the res gestie, maybe proved.” United States v. The Brig Burdett, 9 Peters, 689.